         Case 1:19-cr-10459-RWZ Document 934 Filed 05/27/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                      )
                                              )
         v.                                   ) Criminal No. 19-10459-RWZ
                                              )
7. GREGORY PEGUERO-COLON                      )
          Defendant.                          )


               CERTIFICATION PURSUANT TO GENERAL ORDER 20-9

       The United States of America, by Andrew E. Lelling, United States Attorney, and Mark J.

Grady, Assistant United States Attorney, hereby certifies that all copies of the pre-trial report for

the above captioned defendant have been deleted from the email account of the undersigned AUSA

and no copies have been saved by the AUSA.


                                              Respectfully submitted,

                                              ANDREW E. LELLING
                                              United States Attorney

                                      By:     /s/ Mark J. Grady
                                              Mark J. Grady
                                              Rachel E. Goldstein
                                              Assistant U.S. Attorneys
                                              United States Attorney's Office
                                              1 Courthouse Way, Suite 9200
                                              Boston MA 02210
                                              617-748-3181
         Case 1:19-cr-10459-RWZ Document 934 Filed 05/27/20 Page 2 of 2



                                 CERTIFICATE OF SERVICE

        I, the undersigned, hereby certify that this document filed through the ECF system will be
sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF).

                                             /s/ Mark J. Grady
                                             Mark J. Grady
                                             Assistant U.S. Attorney

Date: May 27, 2020




                                                2
